 

--------------------------------------------------------------------------------

Exhibit 10.5
 


FIRST AMENDMENT
 
TO THE
 
KAMAN CORPORATION
 
AMENDED AND RESTATED
 
CHANGE IN CONTROL AGREEMENT
 
 
THIS FIRST AMENDMENT is dated as of March 5, 2010, between Kaman Corporation, a
Connecticut corporation (the “Company”), and Candace A. Clark (the “Executive”)
(this “Amendment”).
 
WHEREAS, the Executive and the Company are parties to an Amended and Restated
Change in Control Agreement effective as of January 1, 2007 (the “Agreement”);
 
WHEREAS, on February 22, 2010, the Company granted the Executive a cash-based
long-term incentive award (the “2010 LTIP Award”);
 
WHEREAS, eligibility to receive payments under the 2010 LTIP Award was
conditioned upon the Executive waiving certain rights under Section 5.1(d) of
the Agreement;
 
WHEREAS, execution of this Amendment satisfies the waiver condition under the
2010 LTIP Award; and
 
WHEREAS, the Executive agrees with the terms of this Amendment;
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereby agree as follows, effective as of the
date first written above:
 
1.  
Section 5.1(d) of the Agreement is hereby deleted in its entirety.

 
2.
Except as expressly modified by the terms of this Amendment, the provisions of
the Agreement shall continue in full force and effect.

 
3.
This Amendment may be executed in several counterparts, each of which shall be
deemed an original and which together shall constitute but one and the same
instrument.

 
4.
This Amendment shall be governed by, and construed in accordance with, the laws
of the State of Connecticut without regard to its conflicts of law principles.

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment, as of the
day and year first written above.
 

 
Kaman Corporation
       
By:  
/s/ Neal J. Keating
       
Its:
Chairman, President & CEO    3/10/10
             
Candace A. Clark
       
By:
/s/ Candace A. Clark
     


 
 

